Exhibit Competitive Companies, Inc. Benefits on Interconnection Agreements With AT&T and Verizon With its Merger of ICM, Inc. Monday September 15, 8:00 am ET Interconnection agreements allow data and voice traffic the AT&T network. RIVERSIDE, Calif., Sept. 15 /PRNewswire-FirstCall/ Competitive Companies, Inc. (CCI) (Nasdaq: CCOP - News) and Innovation Capital Management, Inc. (ICM) parent of DiscoverNet, Inc., will realize significant advantages with its interconnection agreements with AT&T and Verizon said William Gray, President of ICM, Inc. Interconnection Agreements allow the rights to exchange data and voice traffic onto the AT&T and Verizon worldwide networks with traffic originating from the Competitive Companies network via its merger with ICM, Inc. This has significant advantages in that all companies merging into Competitive Companies will have the same benefit further increasing the customers' reach across North America and beyond.
